Case 2:20-cv-02324-RFB-VCF Document 1-7 Filed 12/22/20 Page 1 of 4




                  Exhibit F
                Letter by Counsel
       Case 2:20-cv-02324-RFB-VCF Document 1-7 Filed 12/22/20 Page 2 of 4
                                            Jonathan O’Brien, Esq.
                                          43 W. 43rd Street, Suite 002
                                            New York, NY, 10036
                                         jobrien@burnsobrienlaw.com



November 16, 2020
Kimberly Wall, Superintendent
Democracy Prep Public Schools
Democracy Prep at the Agassi Campus
1201 W. Lake Mead Blvd.
Las Vegas, NV 89106

Re: Your Mandatory “Critical Race Theory” Class, “The Sociology of Change”
To Whom It May Concern:
I am an attorney and representative of the Clark Family. William Clark is a student at your DPAC public
school and Gabrielle Clark is his mother. As you may be aware, William and his mother Gabrielle
objected on conscience to the content and programming of your “Sociology of Change” class on multiple
occasions beginning earlier this semester. In meetings with DPAC senior officials and in writing
beginning this September, the Clarks repeatedly objected to the discriminatory content of the “Sociology
of Change” class that served no apparent pedagogical purpose beyond ideological thought reform. Here is
but one example of many from the DPAC “Sociology of Change” class materials:




As you also may know, the Clarks are a biracial family. William’s father, now deceased, is white.
Gabrielle also has a white parent. As such they object to the glib racism of your course materials and
programming, which includes statements in no apparent context like “Racism is what white people do to
people of color,” repeated ad infinitum. This and statements like it are patently racist, create a hostile and
divisive educational environment, and violate Title VI of the Civil Rights Act, a law which you must
follow because you receive state and federal funds, and also because you are contractually obligated to
follow it in your agreement with the Nevada State Public Charter Authority. 1
Mandatory participation in your “Sociology of Change” class requires reciting and affirming a
predetermined and politically loaded worldview which William and Gabrielle cannot in good conscience
abide. Upon information and belief, the teacher who taught this class explicitly discouraged disagreement,
terminating class discussion when students objected to the content of the class materials. William and his
mother object to his teacher repeatedly directing students in the “Sociology of Change” class to publicly
profess their sexual, racial, and religious identities so that the teacher and others can scrutinize,

1
 http://charterschools.nv.gov/uploadedFiles/CharterSchoolsnvgov/content/News/2020/200626-Democracy-Prep-
at-Agassi-Contract-draft-5-21-20-clean.pdf
       Case 2:20-cv-02324-RFB-VCF Document 1-7 Filed 12/22/20 Page 3 of 4
                                            Jonathan O’Brien, Esq.
                                          43 W. 43rd Street, Suite 002
                                            New York, NY, 10036
                                         jobrien@burnsobrienlaw.com

interrogate and label those identities in a derogatory manner. This psychologically abusive exercise is an
offensive violation of privacy and amounts to compelled speech. These exercises serve no apparent
pedagogical purpose and yet are pervasive to the class and homework assignments. It is troubling that
DPAC Principal Adam Johnson claimed in writing that he reviewed these course materials and found
nothing wrong with them, and then threatened William with non-graduation and grade penalization if he
did not return to the class and participate fully. [See attached Letter] It is doubly troubling that various
senior DPAC and DPPS school officials were party to these threats on multiple occasions, and did
nothing while all knew that college application season is imminent for William.
You violated William and his mother’s Constitutional Rights, and rather than seeking speedy
accommodation when they objected, you doubled down and retaliated against them on multiple
occasions. There is good reason to believe that a court would agree, since attendance is required at these
ideologically loaded classes and the purported goal of the “Sociology of Change” class is to change
students’ fundamental personal convictions. Your behavior implicates the First, Fifth, and Fourteenth
Amendments, as well as a host of Civil Rights laws including Title VI and Title IX. Indeed, regarding
public schools, the United States Supreme Court has repeatedly affirmed that “[i]f there is any fixed star
in our constitutional constellation, it is that no official, high or petty, can prescribe what shall be orthodox
in politics, nationalism, religion, or other matters of opinion or force citizens to confess by word or act
their faith therein.” Texas v. Johnson, 491 U.S. 397, 415 (1989) (quoting W. Va. Bd. of Educ. v. Barnette,
319 U.S. 624, 642 (1943)).
In any case, William, his mother Gabrielle and representatives of the Clark family would like one last
occasion to meet with you in the next week, and no later. College application season is looming, and we
would like to seek a path forward that not only safeguards William’s academic future, but also preserves
the integrity of his conscience, shields him from further discrimination and harassment, and honors his
mother Gabrielle’s right to guide and direct the upbringing of her son without undue coercion from public
school officials.
To that end, we also ask that you give a good faith, written assurance that you will refrain from hosting,
promoting, and compelling participation in a discriminatory curriculum that operates unbeknownst to
parents, and perhaps to your regulators, under the guise of “Civic Engagement,” “Social Justice” and the
“Sociology of Change.”
Please reach out to me at your earliest convenience.
Thank you and we look forward to hearing from you.
                                                                                        Sincerely,
                                                                                      __________________
                                                                                      Jonathan O’Brien, Esq
                                                                         The Law Office of Jonathan O’Brien
                                                                                  43 W. 43rd Street, Suit 002
                                                                                             NY, NY 11036
                                                                                             T: 6103682988
                                                                               jobrien@burnsobrienlaw.com
Case 2:20-cv-02324-RFB-VCF Document 1-7 Filed 12/22/20 Page 4 of 4
